Citation Nr: 0626466	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  02-14 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  For the period from October 15, 1992 to  March 7, 2006, 
entitlement to an initial evaluation in excess of 20 percent 
for bilateral open angle glaucoma with vision loss.  

2.  For the period beginning on March 8, 2006, entitlement to 
an initial evaluation in excess of 30 percent for bilateral 
open angle glaucoma with vision loss.  



REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

The Board, in a February 2000 decision, granted service 
connection for bilateral glaucoma with loss of vision field.  
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which effectuated the Board's grant of 
service connection, and assigned a 20 percent evaluation, 
effective October 15, 1992.  

The Board notes that the veteran's May 2002 Notice of 
Disagreement also indicates that the veteran disagreed with 
the effective date of the grant of service connection for 
glaucoma, with assignment of a 20 percent evaluation.  The 
veteran objects to a June 1, 2001 effective date, claiming 
that the grant should be from the date of his claim.  
However, the effective date of the grant of service 
connection for glaucoma, with assignment of a 20 percent 
evaluation is the date of his claim, October 15, 1992.  The 
RO sent a letter to the veteran's representative seeking 
clarification.  No response was received to this letter and 
that matter is not currently before the Board.

In December 2003, the Board remanded the case for further 
development.  The case is now before the Board for appellate 
review.  


FINDINGS OF FACT

1.  For the period from October 15, 1992 to March 7, 2006, 
there is no evidence of concentric contraction of visual 
field to 45 degrees, but not to 30 degrees.  On May 2000 
"QTC" examination, best corrected distance visual acuity in 
the right eye was 20/40, and 20/30 in the left eye.

2.  For the period since March 8, 2006, there is no evidence 
of concentric contraction of visual field to 30 degrees, but 
not to 15 degrees; and best corrected distance visual acuity 
in the right eye is 20/40, and 20/50 in the left eye.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected bilateral glaucoma requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  For the period from October 15, 1992 to March 7, 2006, 
the criteria for an initial evaluation in excess of 20 
percent for bilateral open angle glaucoma with vision loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.76, 4.76a, 4.84a, Diagnostic Code 6080 (2005).

2.  For the period beginning on March 8, 2006, the criteria 
for an initial evaluation excess of 30 percent for bilateral 
open angle glaucoma with vision loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.76, 4.76a, 
4.84a, Diagnostic Code 6080 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a December 2005 letter.  That letter 
informed the veteran to submit any pertinent evidence he has 
in his possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

The veteran has identified eye treatment from Dr. Ozment from 
November 1989 to the present (2005).  The record only 
contains a June 1996 medical statement from Dr. Ozment.  In 
December 2005, the RO provided the veteran with an 
authorization for release of information, however he did not 
complete the release and return it to the RO.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder also contains service 
medical records, QTC" eye examination reports, evidence from 
the VA Medical Center in Decatur, Georgia, as well as private 
medical evidence from Eye Consultants of Atlanta, Dr. Bash, 
and Dr. Ozment (June 1996 statement).  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.  

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In March 2006, the RO advised the veteran as to how 
disability ratings and effective dates are assigned, as 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).


Increased Rating Claims

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA and private 
medical evidence.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorder, see 38 
C.F.R. §§ 4.1, 4.2, the Board also reviewed medical evidence 
developed in connection with prior claims.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluations assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).


Legal Criteria

Simple, primary noncongestive glaucoma is rated on impairment 
of visual acuity or field loss, with a minimum rating of 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6013.

The veteran's service connected bilateral glaucoma has been 
rated under Diagnostic Code 6080, which contemplates 
impairment of field of vision.  See 38 C.F.R. § 4.84a (2005). 

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in table III of VA's Rating Schedule for 
determining average concentric contraction of visual fields.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a (2005).

Under Diagnostic Code 6080, concentric contraction of visual 
field to 60 degrees, but not to 45 degrees, warrants a 20 
percent evaluation for bilateral loss.  Concentric 
contraction of visual field to 45 degrees, but not to 30 
degrees, warrants a 30 percent evaluation for bilateral loss.  
Concentric contraction of visual field to 30 degrees, but not 
to 15 degrees, warrants a 50 percent evaluation for bilateral 
loss.  Concentric contraction of visual field to 15 degrees, 
but not to 5 degrees, warrants a 70 percent evaluation for 
bilateral loss.  38 C.F.R. § 4.76a (2005).

a.  For the period from October 15, 1992 to March 7, 2006

The veteran's bilateral glaucoma is rated under Diagnostic 
Code 6080, which contemplates impairment of field vision.  
38 C.F.R. § 4.84a.

On review of the VA and private medical evidence of record, 
the Board finds that an evaluation in excess of 20 percent is 
not warranted between October 15, 1992 and March 7, 2006.  On 
May 2000 "QTC" examination, there was a mild bilateral 
generalized constriction of the fields.  Average concentric 
contraction was to 48 degrees in the right eye, and to 47 
degrees in the left eye.  As the evidence fails to show 
concentric contraction of visual field to 45 degrees, but not 
to 30 degrees, an evaluation in excess of 20 percent during 
the applicable time period is not warranted.  38 C.F.R. 
§ 4.86a, Diagnostic Code 6080.  There were no other findings 
on Goldmann visual field testing that would warrant a higher 
rating during this period.  

The veteran's glaucoma can also be evaluated based on the 
veteran's central visual acuity.  However, best corrected 
distance visual acuity during the May 2000 examination was 
20/40 in the right eye, and 20/30 in the left eye, therefore, 
during the applicable time period, a higher evaluation is not 
warranted based on the veteran's central visual acuity.  See 
38 C.F.R. § 4.84a; Diagnostic Codes 6078-6079.  
b.  For the period beginning on March 8, 2006

The veteran's current 30 percent evaluation for service-
connected glaucoma with vision loss is based on visual field 
test results taken during his recent "QTC" examination in 
March 2006.  During such examination, visual field test 
showed a marked constriction of the visual field in the right 
eye with a nasal step, and a generalized constriction of the 
visual field in the left eye.  Average concentric central 
contraction was to 44 degrees in the right eye, and to 31 
degrees in the left eye.  Such field vision impairment 
warrants the current 30 percent evaluation, but no higher.  
VA and private medical evidence of record fails to show 
evidence of concentric contraction of visual field to 30 
degrees, but not to 15 degrees.  Accordingly, an evaluation 
in excess of 30 percent based on field vision impairment 
since March 8, 2006 is not warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6080 (2005).  

A higher evaluation based on visual acuity is also not 
warranted, as acuity during the most recent "QTC" 
examination was correctable to 20/40 in the right eye, and to 
20/50 in the left eye.  38 C.F.R. § 4.84a; Diagnostic Codes 
6078-6079.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a higher evaluation.  

As the preponderance of the evidence is against the increased 
rating claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected glaucoma 
nor does the evidence show that such disability causes marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.


ORDER

For the period from October 15, 1992 to March 7, 2006, 
entitlement to an initial evaluation in excess of 20 percent 
for bilateral open angle glaucoma with vision loss is denied.  

For the period beginning on March 8, 2006, entitlement to an 
initial evaluation in excess of 30 percent for bilateral open 
angle glaucoma with vision loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


